DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended claim 1 to include the limitations of original claims 2-6. Applicant has further narrowed the scope of the limitations with the amendment “arranged in one direction”, which is a newly presented limitation. This is narrower in scope than original claim 2, which recited that the piezoelectric elements are arranged in a predetermined pattern. Applicant has included a diagram on page 8 of the filed remarks explaining the phrase “arranged on one direction”.
Newly discovered prior art, Nakamura US 20090085440, will be used in combination with previously cited prior arts. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyun KR 20110003057 in view of Makoto JP 2015226762 (both prior arts listed in IDS filed 6/12/2020) and in further view of Nakamura US 20090085440.
As to claim 1, Kyun teaches “A complex multi-frequency ultrasonic phased array imaging device (Figure 1; Page 1, lines 15-18) comprising: a transducer configured to transmit a phased array (Page 2, lines 56-59) ultrasonic signal to an object to be inspected, and receive an ultrasonic signal reflected from the object to be inspected (Page 1, lines 21-23), the transducer comprising a plurality of first piezoelectric elements having a high resonance frequency and a plurality of second piezoelectric elements having a resonance frequency lower than that of the plurality of first piezoelectric element (Page 2, lines 51-60); a control unit configured to apply an operation signal to the transducer to control operations of the plurality of first piezoelectric elements and the plurality of second piezoelectric element (#103; Page 4, lines 136-138), and a portable imaging unit (#102 and #104), wherein the resonance frequency of the first piezoelectric element is a positive integer multiple of the resonance frequency of the second piezoelectric element (Page 2, lines 51-60; since the user has set predetermined frequencies for the 1st and 2nd piezoelectric element, one to have a high frequency and the other to have a low frequency, the resonance frequency of one can be a positive integer multiple of the other. This adjustment would be obvious depending on the application in order to increase accuracy, and would involve routine skill in the art. This limitation pertains to a function rather than to the structure of the elements. The user, one of ordinary skill in the art, would be able to adjust the frequencies of the elements in order to optimize its performance. Altering the mode or function of a known element does not make it patentably distinct from the same element operating in a different manner), wherein, in one operation mode, the control unit is configured to apply the operation signal to the transducer to control only one of the plurality of first piezoelectric elements or the plurality of second piezoelectric elements to transmit and receive the ultrasonic signal (Page 5, lines 184-186. The control unit works with the switch unit to control either the 1st or 2nd transducer. This limitation recites functional language. The structures in the prior art are the same as in the claimed invention, therefore the control unit can be programmed to apply certain operation signals to the piezoelectric elements. Programming a controller to operate in such a manner only involves routine skill in the art since the prior arts teach a controller that controls the first and second piezoelectric elements), wherein, in another operation mode, the control unit in configured to apply the operation signal to the transducer to control one of the plurality of first piezoelectric element or the plurality of second piezoelectric elements to transmit the ultrasonic signal, and to control the other one of the plurality of first piezoelectric elements or the plurality of second piezoelectric elements not controlled to transmit the ultrasonic signal to receive the reflected ultrasonic signal (#103; Page 4, lines 136-138; Page 5, lines 184-186. The control unit works with the switch unit to control either the 1st or 2nd transducer. The claimed limitations pertain to functional language, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114.)).”
Kyun does not explicitly teach the function of the portable imaging unit, or that the elements are arranged in one direction.
Makoto teaches “configured to calculate the operation signal applied from the control unit and the ultrasonic signal received by the transducer as a delay-sum for a phased array image to output the received ultrasonic signal as a phased array image ([0010]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Makoto with that of Kyun. Having an image generator is well known in the art, and this image generator uses a plurality of inputs, which pass through a delay unit. The image unit utilizes a multitude of signals to create an accurate image while the signal processing techniques are well known in the art. 
The prior arts do not teach “arranged in one direction”.
Nakamura teaches “arranged in one direction (Figure 2, Figure 8; [0037]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Nakamura with Makoto and that of Kyun. Having altering elements with different frequencies enhances data collection and analysis, seen in [0012] of Nakamura. 

As to claim 7, Kyun implicitly teaches “wherein the portable imaging unit in configured to output a subharmonic phased array image in a case where the plurality of piezoelectric elements transmits the ultrasonic signal and the plurality of second piezoelectric element receives the reflected ultrasonic signal (Page 1, lines 21-23; Page 2, lines 56-59. The prior arts teach multiple transducers, which can be used as emitters and receivers, or a single transducers can be an emitter/receiver. The function of the transducers depends on the application of the imaging device and the situation in which its operation needs to be optimized. The claimed limitations pertain to functional language, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114.)).”
	As to claim 8, Kyun teaches “wherein the portable imaging unit is configured to output a harmonic phased array image in a case where the plurality of second piezoelectric elements transmits the ultrasonic signal and the plurality of first piezoelectric elements receives the ultrasonic signal (Page 1, lines 21-23; Page 2, lines 56-59. The prior arts teach multiple transducers, which can be used as emitters and receivers, or a single transducers can be an emitter/receiver. The function of the transducers depends on the application of the imaging device and the situation in which its operation needs to be optimized. The claimed limitations pertain to functional language, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114.)).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863